DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprises”,  “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by , Rice et al., U.S. Publication Number 20180274996.
	Regarding claims 1, 5, Rice et al., discloses a System And Method For Analyzing Athletic Activity with features of the claimed invention including a plantar pressure sensing system (such as element 37), disposed at a sole of a shoe, wherein the sole comprising plurality of layers (see figure 3 or 8), wherein the plantar pressure sensing system comprising: a plurality of sensors (elements 6), configured to form the at least one first layer; a plurality of concave and convex portions (see, for example, claim 18), joined with connection portions, configured to form the at least one second layer; at least one processor (see figure 5, related to element 202 and 303), configured to connect to the plurality of sensors; wherein signals are produced in response with pressure from the sole based on at least one first signal produced from the sensor; and at least one storage, connected with the at least one processor; wherein the at least one second layer is disposed above or beneath the at least one first layer; wherein any one of the convex portions is aligned with at least a part of the plurality of sensors.  
	Regarding claim 2, Rice et al., teaches plurality of layers (see figure 8). 
	Regarding claim 4, the plurality of convex/concave portions naturally protrude from their corresponding surface
	Regarding claims 7-8, any convex/concave portion naturally have a top/bottom surface, and when it is places in layer form, it will be touched by other layer or the sensors layer upon the presence of an applied force.    
	Regarding claim 10, the plurality of sensors connected in parallel or in series (see figures 19-20). 

Claims 3, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, November 08, 2022